       Case: 1:19-cv-00223-JMV Doc #: 20 Filed: 05/27/20 1 of 1 PageID #: 784




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                          ABERDEEN DIVISION

TRACY L. JONES                                                                   PLAINTIFF

VS.                                             CIVIL ACTION NO.: 1:19-CV-223-JMV

COMMISSIONER OF
SOCIAL SECURITY                                                               DEFENDANT



                                    FINAL JUDGMENT

       Consistent with the Order [19] granting reversal and remand for further proceedings, it is

hereby ORDERED and ADJUDGED that the final decision of the Commissioner is

REVERSED and REMANDED for further action by the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g).

       SIGNED this 27th day of May, 2020.



                                    /s/ Jane M. Virden
                                    U. S. MAGISTRATE JUDGE
